Citation Nr: 0944746	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  08-06 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability to include posttraumatic stress 
disorder (PTSD), to include as due to Mustard Gas exposure.

2.  Entitlement to service connection for bronchitis to 
include as due to exposure to Mustard Gas.

3.  Entitlement to service connection for heart disease to 
include as due to Mustard Gas exposure.

4.  Entitlement to service connection for Parkinson's disease 
to include as due to Mustard Gas.

5.  Entitlement to service connection for an eye disorder.





REPRESENTATION

Appellant represented by:	Lynn Smith


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from September 1941 to 
January 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The claim was later transferred to the 
RO in Seattle, Washington.

In a VA form 9 of March 2008 the appellant requested a 
hearing in front of a member of the Board.  In September 
2009, the appellant, via his representative, cancelled the 
hearing request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking service connection for PTSD, 
bronchitis, heart disease, Parkinson's Disease and an eye 
disorder.  After a review of the claim file the Board finds 
that additional development is necessary prior to deciding 
the appellant's claim.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.

In regards to the issues of service connection for 
Parkinson's Disease and an acquired psychiatric disorder, the 
Board notes that VA outpatient treatment records of June 2006 
note that the appellant was evaluated for Parkinson's Disease 
and dementia.  The records note that the appellant was to be 
followed up with further work-up, a dementia panel to be 
drawn, and an MRI of the brain.  A review of the file shows 
that there are no records beyond the June 2006 evaluation.  
The outstanding records must be obtained. 

The Board will defer disposition of the remaining issues 
until the above development has been completed as there is a 
possibility that the records obtained may include evidence 
which could affect the disposition of the remaining claims.  

Accordingly, the case is REMANDED for the following action:

Request all relevant VA treatment 
records for the Veteran from the June 
2006 to the present.  If no records are 
available a negative response is 
requested.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


